DETAILED CORRESPONDENCE
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 October 2020 has been entered.
 	This Office Action is in response to Applicant’s Amendment and Remarks filed on 22 October 2020 in which claims 17, 21-26, 43 and 45 were canceled, claims 16, 30, 32, 42, 44, 52 and 53 were amended to change the scope and breadth of the claims, and claims 55-62 were newly added.
	Claims 16, 27-42, 44 and 46-62 are pending in the current application. Claims 38-41 remain withdrawn as being drawn to a non-elected invention, see below. Claims 16, 27-37, 42, 44 and 46-62 are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
On 22 October 2020, Applicant submitted a statement under 37 C.F.R §1.104(C)(4)(I), that disqualifies US Patent Application Publication No. 2016/0007642 (the ‘642 Publication) as prior art under 35 U.S.C. §102(a)(2), wherein the ‘642 Publication is an exception under 35 U.S.C. §102(b)(2)(C). 
The rejection of claims 16, 26-33, 35-37, 42 and 46-54 under 35 U.S.C. §103 as being unpatentable over Geremia et al.; the rejection of claims 17, 21-25 and 43-45 under 35 U.S.C. 103 as being unpatentable over the ‘642 Publication as applied to claims 16, 26-33, 35-37, 42 and 46-54 above, and further in view 
The rejections are hereby withdrawn.

New & Modified Rejections
The following are new ground(s) or modified rejections.

Claim Interpretation
The recitation “increasing butyric acid production in a gastrointestinal system of a human in need thereof” in instant claim 1 is broadly and reasonably interpreted as including any human having the bacteria necessary to produce butyric acid. 
The recitation “in need thereof” is not defined in the instant Specification. The Specification discloses the “present disclosure relates generally to nutritional compositions, and more specifically to nutritional compositions suitable for human use that include oligosaccharide compositions, and methods of producing such oligosaccharide compositions, as well as nutritional compositions” (p.1, paragraph [0002]). The instant Specification does not identify any patient population that is intended to benefit from these nutritional compositions. 
The recitation “increasing butyric acid production” requires the patient population to contain the bacteria responsible for producing butyric acid, i.e. butyrate-producing bacteria. This particular patient population is addressed in the rejection under 35 U.S.C. §103(a) below. 

The recitation “wherein the human is in need of an anti-inflammatory treatment, and the administering produces an anti-inflammatory effect upon the human” in instant claim 61 is also broadly 

The recitation “wherein the oligosaccharide composition is a functionalized oligosaccharide composition that is functionalized with a sugar alcohol” is broadly and reasonably interpreted to include an oligosaccharide that has been reacted with a sugar alcohol. 

The recitation “thereby increasing butyric acid production in the gastrointestinal system of a human” in instant claim 16 do not further limit the claims, as they recite the effect of performing the positively recited steps. See MPEP 2111.04, “the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”. The same rational applies to the “thereby” clause of instant claim 42.


	The recitation “obtainable by combining a feed sugar with a catalyst to form a reaction mixture and producing the oligosaccharide composition from at least a portion of the reaction mixture” in instant claim 37 is a product-by-process limitation. See MPEP 2113, “"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."”. 
In this instance, the recitation “obtainable” means that the composition can be obtained by the process recited, however, the claim is not limited to this particular product-by-process.

Claim Rejections - 35 USC § 112(a), New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 61 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a NEW MATTER rejection.
The support for the limitation “wherein the human is in need of an anti-inflammatory effect, and the administering produces an anti-inflammatory effect upon the human” in instant claim 1 is not found in the Specification. 
The instant Specification does not explain or define the patient population or if the patient has any particular disease that would require an anti-inflammatory effect. The only recitation of the term “anti-inflammatory” in the Specification is in the following context “The promotion of beneficial bacteria in a human may have beneficial health effects. For example, promoting beneficial bacteria can increase fatty acid concentration in the gastrointestinal system of the human, which can have anti-inflammatory and anti-carcinogenic effects” (p. 4, paragraph [0033], emphasis added). 
While these are potential properties of administering the claimed composition, there is no indication of an anti-inflammatory effect occurring upon administering the claimed composition in the Specification. There is no indication that Applicant ever intended to limit the patient population, or treat any particular disease or health condition, or treat or reduce inflammation. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 27-33, 35-37, 42, 44 and 46-62 are rejected under 35 U.S.C. 103 as being unpatentable over Sumner et al. (WO 2014/145276, cited in previous Office Action; hereinafter referred to as the ‘276 Publication) in view of Olano-Martin et al. (British Journal of Nutrition, 2000, vol. 83, pp.247-255, cited in previous Office Action).
	Sumner et al. is directed towards preparing a carbohydrate composition having lower digestibility compared to traditional nutritive sweeteners (abstract). Sumner et al. teach the composition may be particularly suitable in food, beverage and nutritional supplement applications (p. 27, paragraphs [00098], [00102], claims 72 and 73). Sumner et al. teach the carbohydrate composition may be useful as a fiber source, that results in minimal amounts of intestinal gas after ingestion (paragraph [000105]). Sumner et al. teach the carbohydrate composition may be fermented or partially fermented in the intestine (paragraph [00011]). Sumner et al. teach the health benefits of low-digestible carbohydrates include reduced caloric content, reduced or no effect on blood glucose levels, reduced cariogenic effect, modulation of triglyceride metabolism, reduced cholesterol and improved gastric emptying (paragraph [00011]). Sumner et al. teach the obtained mixture had lower and delayed gas formation compared to liquid inulin (paragraph [000133] and fig. 7).
Sumner et al. teach preparing oligosaccharides from a mixture comprising 95% dextrose (Example 1), which can be combined with a polyol including sorbitol, glycerol, erythritol, mannitol, and galactitol, and mixtures thereof (p.12, paragraph [00053]). Sumner et al. teach the polyol may be incorporated into the oligosaccharides/polysaccharides of the intermediate composition. Sumner et al. teach the 
Sumner et al. teach the term “oligosaccharide” refers to carbohydrates having a degree of polymerization (DP) of 3-15 (paragraph [00019]). Sumner et al. teach preparing a composition having 40-80% DP3+, and 15-50% DP6+ (paragraph [0035]).  Sumner et al. teach the linkages 1,4-linkage, 1,2-linkage, 1,3-linkage or 4,6-linkage include both α- and β-glycosidic bonds (p.4-5, paragraph [00016]). Sumner et al. teach the composition comprises up to about 10% 1,2-glycosidic bonds; up to about 10% 1,3-glycosidic bonds, less than about 10% 1,4-glycosidic bonds; and 15-25% 1,6-glycosidic bonds (paragraph [0081]).
Sumner et al. teach preparing a gluco-oligosaccharide having the following characteristics (Tables 4 and 8): 

    PNG
    media_image1.png
    172
    547
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    100
    538
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    439
    589
    media_image3.png
    Greyscale
. 
Sumner et al. teach subjecting a saccharide feedstock with a catalyst to ultimately obtain a composition having oligosaccharides (p.7, paragraph [00030]). Sumner et al. teach exemplary saccharides that can be used as starting materials include a monosaccharide, disaccharide, an oligosaccharide, and other starch hydrolysate), (p.12, paragraph [00052]). Sumner et al. teach the feedstock is a saccharide, including dextrose corn syrup (claim 59). 
Sumner et al. do not expressly disclose the content of alpha- versus beta-glycosidic bond (instant claims 16 and 42). Sumner et al. do not expressly disclose the bacteria present in the gut (instant claims 42 and 44), which in turn produces butyric acid (instant claims 16 and 42).
Olano-Martin et al. evaluate the fermentation of dextran, oligodextran and maltodextrin by human gut bacteria wherein glucose and fructooligosaccharides (FOS) were used as reference carbohydrates (abstract). Olano-Martin et al. found that FOS selectively increased the numbers of bifidobacteria. Oligodextrans enriched the levels of bifidobacteria, and elevated levels of butyric acid (abstract). Oligodextran also increased the population of lactobacilli (abstract). Olano-Martin et al. teach 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer an oligosaccharide composition having a mixture of alpha and beta glycosidic bonds, including in combination with a prebiotic to a human to increase production of butyric acid.
One having ordinary skill in the art would have been motivated to prepare an oligosaccharide composition having a mixture of alpha and beta 1,2-glycosidic bonds, 1,3-glycosidic bonds, 1,4-glycosidic bonds and 1,6-glycosidic bonds	because Sumner et al. teach preparing an oligosaccharide mixture by reacting glucose with a catalyst, wherein the obtained mixture contains both alpha and beta glycosidic bonds. The skilled artisan would have had a reasonable expectation that the oligosaccharides would have 
See MPEP 2144.09, section I, “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties."”. 
The concentrations of 1,3-glycosidic linkages taught by Sumner et al. lies within the range recited in instant claims 16, 31, and 42; and overlaps with the range recited in instant claims 27 and 49. The concentrations of 1,2-glycosidic linkages taught by Sumner et al. lies within the range recited in instant claim 31, and overlaps with the range recited in instant claims 28 and 50. The concentration of 1,4-glycosidic linkage lies within the range recited in instant claims 29, 31, and 51. The concentration of 1,6-glycosidic linkage lies within the range recited in instant claims 29 and 51 and overlaps with the range recited in instant claim 31. See MPEP 2144.05, section I, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”. 
The ordinary artisan would have been motivated to optimize the concentrations of the alpha and beta linkages for improving digestion of the product (as it pertains to intestinal gas production), because Sumner et al. expressly teach the mixture is useful as a source of low-digestible carbohydrate and source of fiber due to the formation of a minimal amount of intestinal gas. See MPEP 2144.05, section II, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”. 
	With respect to presently amended instant claims 16 and 42, Sumner et al. teach preparing a composition having greater than 40% DP3+, such as about 44-75% DP3+ from glucose. Thus, Sumner et 
	One having ordinary skill in the art would have been motivated to administer a glucooligosaccharide having a mean degree of polymerization (DP) between 3-15 to increase the production of butyric acid in the gastrointestinal system of a human and increase the growth of one or more gut bacteria to increase the production of butyric acid. 
	The ordinary artisan would have been motivated to select and administer a gluco-oligosaccharide having a mean DP between 3-15 to increase the growth of one or more gut bacteria to increase the production of butyric acid because Olano-Martin et al. teach oligodextrans (gluco-oligosaccharides) were effective in increasing the production of butyric acid, produced upon bacterial fermentation of oligosaccharides. While Olano-Martin et al. do not expressly disclose the mean DP, Olano-Martin et al. teach “as the average molecular mass of oligodextrans increased, elevated amounts of butyrate were detected, giving a maximum of 14.9 mmol/l for oligodextran III” (p.251, first paragraph). Olano-Martin et al. also further teach “the bifidogenic differences between the high-molecular-mass oligodextrans II, III and dextran and the low-molecular-mass oligodextrans (I and IV) could possibly be attributed to the differences in their DP” (p.253, second paragraph).
	According to Figure 1 of Olano-Martin et al., the molecular mass distribution of oligodextran III had a relatively high amount of oligosaccharides having a molecular mass of approximately 19,500 daltons (DP = 19,500 Da/162 Da, DP = 120). And according to Table 1 of Olano-Martin et al., oligodextran contains  a significant amount of oligosaccharide with a DP3+, as well as DP6+, and DP11+. Similarly, Sumner et al. 
	Thus, based on the teachings of both Sumner et al. and Olano-Martin et al. having oligosaccharides with a DP 3-15 in Sumner et al. and 1-11+ in Olano-Martin et al. (and much higher including a DP 120), one having ordinary skill in the art would have been motivated to increase the mean DP because Olano-Martin et al. expressly teach higher average DP increases butyrate production. The ranges of DP taught by the prior art overlap with the mean DP recited in the instant claims. See MPEP 2144.05, section II, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.”.
The ordinary artisan would have had a reasonable expectation of success in increasing the levels of butyric acid because the oligosaccharide structure of Sumner et al. is similar to the oligodextrans of Olano-Martin et al., which were found to result in high levels of butyric acid. 
The skilled artisan would have been motivated to increase the growth of Lactobacillus, Bifidobacterium, Clostridium, and Bacteroides because Olano-Martin et al. teach gluco-oligosaccharides (oligodextrans) having a DP3+ promoted their growth and production of butyric acid, thereby promoting their use as a functional food and in particular as prebiotics. The ordinary artisan would have had a reasonable expectation of success in modifying the growth of the aforementioned bacteria because the oligosaccharide structure of Sumner is similar to the oligodextrans of Olano-Martin et al. 
The recitation “wherein the human is in need of an anti-inflammatory treatment” is met by the teaching of Olano-Martin et al., because the reference is concerned with increasing the production of butyric acid in the gastrointestinal tract, which is the same intended effect as recited in the preamble of the instant claims.
prima facie obvious over the combined teaching of the prior art. 
	
Claims 32, 34 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Sumner et al. in view of Olano-Martin et al. as applied to claims 16, 27-33, 35-37, 42, 44 and 46-62 above, and further in view of Roberfroid. (Journal of Nutrition, 2007, vol. 137, pp. 830S-837S, cited in previous Office Action).
Sumner et al. teach as discussed above.
While Sumner et al. teach gluco-oligosaccharide can be combined with other monosaccharides including galactose, Sumner et al. do not expressly disclose gluco-galacto-oligosaccharide (instant claims 32 and 53). While Sumner et al. teach the oligosaccharide composition can function as a source of dietary fiber, Sumner et al. do not expressly disclose wherein the oligosaccharide composition is combined with a prebiotic (instant claim 34).
Roberfroid teaches the criteria for prebiotic classification include resistance to gastric acidity, hydrolysis by mammalian enzymes, gastrointestinal absorption, fermentation by intestinal flora and selective stimulation of the growth and/or activity of intestinal bacteria associated with health and well-being (p.832S, third, fourth and fifth paragraphs). Roberfroid teach inulin-type fructans have a bifidogenic effect and can be classified as a prebiotic (p.832S, fifth, sixth and seventh paragraph). Roberfroid also teaches trans-galactooligosaccharide (derived from lactose, i.e. glucose and galactose; p.832S, right column, third paragraph) can be classified as a prebiotic (p.833S, third paragraph). Roberfroid teaches mixing oligofructose and long-chain inulin has produced products known as oligofructose synergy, wherein they vary in DPav, DPmax and DP distribution (p.832, second paragraph). Roberfroid teaches infant formula supplemented with a mixture of oligosaccharides (90% galactooligosaccharide and 10% inulin) have been shown to increase fecal bifidobacteria in infants (p.833S, second paragraph. Roberfroid teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer gluco-galactooligosaccharide; and combine the oligosaccharide composition of Sumner et al. with inulin or TOS.
As noted above, Sumner et al. teach the preparation of oligosaccharides from any monosaccharide, disaccharide, oligosaccharide, or starch hydrolysate. Sumner et al. exemplify glucose as the starting material for the preparation of gluco-oligosaccharides. And Sumner et al. teach a starting composition containing monosaccharides other than glucose, such as galactose. The skilled artisan would have been motivated to modify the teachings of Sumner et al. such that the starting material was lactose (i.e. a gluco-galacto-disacharide) and the final product was a gluco-galacto-oligosaccharide because lactose is a disaccharide having the glucose monomer, wherein glucose is clearly a preferred monosaccharide unit for the preparation of oligosaccharides in Sumner et al.; and because gluco-galacto-oligosaccharide is a type of trans-galactooligosaccharide which has been shown to have prebiotic properties, specifically increasing the levels of fecal bifidobacteria. 
The skilled artisan would have been motivated to combine the oligosaccharide composition of Sumner et al. with prebiotics inulin and/or TOS, because the oligosaccharide composition is used for a similar purpose as the prebiotics, i.e. low-digestibility, fermentation in the intestines, fiber source, with minimal amounts of intestinal gas and in a fermentation study, resulted in less intestinal gas compared to insulin.

Furthermore, Roberfroid teaches mixtures of prebiotics containing inulin were synergistic in increasing the levels of bifidobacteria. Thus, the ordinary artisan would have been motivated to similarly combine known prebiotics with the oligosaccharide of Sumner et al. because it has similar properties as prebiotics in that they have low-digestibility, and known to get fermented in the intestines thereby maintaining or improving gastrointestinal health. 
The skilled artisan would have been motivated to combine the oligosaccharide composition of the Sumner et al. with inulin and/or TOS, because Roberfroid teaches inulin and TOS-containing diets increased the concentrations of bifidobacteria and lactobacilli, two bacteria that were also targeted by administering the oligodextran (glucooligosaccharide) composition of Olano-Martin et al., which is structurally similar to that of the gluco-oligosaccharide composition exemplified in Sumner et al.
Thus, the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Response to Arguments
Applicant's arguments filed 22 October 2020 have been fully considered but they are not persuasive. 
Applicant contends gluco-oligosaccharide having a mean DP of about 5 to about 11, and a gluco-galacto-oligosaccharide having a mean DP of about 13 increased butyric acid production by human gut microflora relative to sugar control.
prima facie case of obviousness, because the closest prior art is the composition of Olano-Martin et al. which teach various oligodextrans and their effect on butyric acid production. See MPEP 716.02(e), “An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness.”. 

Applicant contends Sumner does not teach administering an oligosaccharide to a human in need of butyric acid production increase. 
The above argument is not found persuasive. The recitation “in need thereof” in instant claims 16 and 42 are broadly and reasonably interpreted to include any subject in need of a nutritional composition. At most the claims are limited to a human having butyric-acid producing bacteria. See discussion of claim interpretation above. 

Applicant contends Sumner does not teach administering an oligosaccharide composition having a mean DP of 6 to 15. 
The above argument is not found persuasive to overcome the prima facie case of obviousness because Sumner et al. teach preparing an oligosaccharide having a high content of DP3+, and DP6+, wherein the final composition is described as also having a DP of up to 15. The oligosaccharides of Sumner et al. have a DP profile overlapping with the claimed mean DP. Applicant has not provided any side-by-side comparisons with the instant claimed composition and that of Sumner et al. Thus, there is no evidence that the claimed composition has any unexpected or significantly different properties than the nutritional oligosaccharide composition of Sumner et al. 


The above arguments are not found persuasive. The calculation performed by Applicant in the Appendix is based on an assumption that all oligosaccharides having a DP11+ is an oligosaccharide having a DP of 11. However, this does not appear to be accurate based on the molecular mass distribution of the oligodextrans illustrated in figure 1 of Olano-Martin et al. Looking at figure 1, it is clear the oligodextran III (black diamonds) has more oligosaccharides having a larger molecular mass than oligodextran II (clear circles). Thus, the mean DP calculated by Applicant is expected to be higher than 4.24. 
Furthermore, Olano-Martin et al. expressly teach the difference in bifidogenecity amongst the oligodextrans appears to be attributed to the differences in DP, wherein the higher average DP oligodextrans are fermented to give higher concentrations of butyric acid. Thus, Olano-Martin et al. provides express motivation to increase the mean DP of the oligosaccharides for the gut bacteria. 
For the above stated reasons, said claims are properly rejected under 35 U.S.C. 103(a).  Thus, the rejection is hereby maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 27-37, 42, 44 and 46-62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 23-37 of copending Application No. 16/440,261 (reference Application) in view of Olano-Martin et al. and Roberfroid.

The claims of the reference Application do not expressly disclose wherein the oligosaccharide composition is combined with a prebiotic (instant claim 34). The claims of the ‘438 Application do not expressly disclose the bacteria present in the gut (instant claims 42, 44,  and 62), which in turn produces butyric acid (instant claim 16 and 42).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer the oligosaccharide composition of the reference Application to a human to increase the growth of Lactobacillus, Bifidobacterium, Clostridium, and Bacteroides to increase butyric acid production. 
The skilled artisan would have been motivated to modify the growth of Lactobacillus, Bifidobacterium, Clostridium, and Bacteroides because Olano-Martin et al. teach gluco-oligosaccharides (oligodextrans) having a DP of greater than 3 promoted the growth of bifidobacteria and lactobacilli while producing butyric acid, wherein butyric acid has been shown to have nutritive and prebiotic properties. 
The ordinary artisan would have been motivated to administer the composition of the reference Application to a human subject having the aforementioned bacteria because the oligosaccharide composition of the reference Application is a mixture of oligosaccharides having a DP of greater than 3, like the oligodextrans of Olano-Martin et al. The ordinary artisan would have had a reasonable expectation of success in modifying the growth of the aforementioned bacteria because the oligosaccharide structure of the reference Application is similar to the oligodextrans of Olano-Martin et al. (both in monosaccharide units, and length of oligosaccharide). 
The obviousness rational with respect to producing butyric acid; mean DP and administering a prebiotic are the same as discussed above. 
prima facie obvious over claims 1 and 23-37 of the Reference Application in view of Olano-Martin and Roberfroid. 
This is a provisional nonstatutory double patenting rejection.


Response to Arguments
Applicant's arguments filed 22 October 2020 have been fully considered but they are not persuasive. 
	Applicant has requested that the provisional rejections be held in abeyance until patentable subject matter is identified.  However, this request cannot be considered, especially in view that no patentable subject matter has yet been identified.   
The obviousness double patenting rejections are hereby maintained.


Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623